                  Case 4:19-cv-01138 Document 4 Filed on 04/04/19 in TXSD Page 1 of 2


    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District
                                                     __________       of Texas
                                                                  District of __________

                         MARISSA HARRIS                               )
                                                                      )
                                                                      )
                                                                      )
                                Plaintiff(s)                          )
                                                                      )
                                    v.                                        Civil Action No. 4:19-CV-01138
                                                                      )
                    TITLEMAX OF TEXAS, INC.                           )
                                                                      )
                                                                      )
                                                                      )
                               Defendant(s)                           )

                                                     SUMMONS IN A CIVIL ACTION

    To: (Defendant’s name and address)
                                           TITLEMAX OF TEXAS, INC.
                                           C/O THE CORPORATION TRUST COMPANY
                                           1999 BRYAN ST., STE. 900
                                           DALLAS, TX 75201




              A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
    whose name and address are:
                                           JOHN C. HUBBARD
                                           JOHN C. HUBBARD, LLC
                                           351 24th St N #953
                                           Birmingham, Alabama 35203
                                           205-378-8121


           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.

                                                                                     David J. Bradley, Clerk of Court
                                                                                 CLERK OF COURT

Date: April 4, 2019
    Date:                                                                             s/ Joan Davenport
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                      Signature   of Clerk or Deputy Clerk
               Case 4:19-cv-01138 Document 4 Filed on 04/04/19 in TXSD Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-CV-01138

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
